DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see first page, last paragraph of Applicant’s remarks, filed 25 July 2022, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn. 
In particular, Applicant’s amendment to claim 1, which now requires that the outer tube that extends rearward from the metallic shell and surrounds the gas sensor element, must be in direct contact with the metallic shell which must itself have a polygonal tool engagement portion surrounding the gas sensor element. Because Nishio is not considered to disclose the feature of an outer tube being in direct contact with the metallic shell (when considered in combination with the other features related to each of said elements as noted above), the rejection thereto has been withdrawn.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a gas sensor comprising a tubular metallic shell having a polygonal tool engagement portion surrounding the gas sensor element, a tubular outer tube which extends rearward from the metallic shell, surrounds the gas sensor element, and has an opening at a rear end thereof, and the outer tube is in direct contact with the metallic shell, when considered in combination with the other limitations.
In particular, Nishio, while considered to teach the features of a tubular metallic shell (12; fig. 2), a tubular outer tube (38; fig. 2) that surround the gas sensor element (fig. 2 regarding the position of the tube 38 relative to the sensor 18), but there is no disclosure of the outer tube being in direct contact with the metallic shell. Furthermore, none of the other cited prior art of record render this limitation obvious to a person having ordinary skill in the art and accordingly claim 1 is indicated allowable over the cited prior art of record.
As to claims 2-6: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856